Taylor, J.
Under the present liberalized practice, the plaintiffs may, by examination of the defendant befoi’e trial, prove, if they can, the truth of the controverted material allegations of the complaint. It is not of legal moment that the plaintiffs may know the very things which they desire to elicit from the defendant in the way of proof; nor will the filing of the defendant’s affidavit purporting to give the information suffice.
The motion for the taking of defendant’s deposition is granted as to all of the subjects of inquiry except 5, relating to plaintiffs’ damages, as to which it is denied. No costs.